Citation Nr: 9922095	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia


THE ISSUE

Entitlement to secondary service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO 
which denied secondary service connection for a psychiatric 
condition.  A personal hearing before a traveling member of 
the Board was held in May 1999.  


REMAND

The veteran's claim for secondary service connection for a 
psychiatric disorder is well grounded.  The veteran has 
provided evidence of a diagnosis of a psychiatric disability 
and medical evidence that the disability may be related to a 
service connected condition.  A review of the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Gaines v. West, 11 
Vet.App. 353 (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
the veteran has referred and obtaining adequate VA 
examinations.  The Court has also stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121(1991).

Service connection is currently in effect for a nose 
deformity, rated 10 percent and for headaches secondary to a 
nasal injury, rated 50 percent.  The veteran now contends 
that he has a psychiatric disorder which is secondary to his 
service-connected headaches.  

On VA psychiatric examination in September 1995, the 
diagnoses were adjustment disorder with mixed emotional 
features and personality disorder, not otherwise specified 
with immaturity, dependency, and emotional instability.  The 
examiner did not express an opinion regarding the possibility 
of a causal relationship between the veteran's psychiatric 
diagnoses and his service-connected headaches.  

In support of his claim, the veteran submitted an April 1998 
statement from a private physician who claimed to have 
reviewed the veteran's medical records.  The physician 
indicated that the veteran's anxiety disorder was due to his 
recurrent headaches and was related to his military service.  
He noted that he could only state the likelihood of the 
relationship but could not state it with absolute certainty.  

A September 1998 private psychiatric evaluation shows that 
the diagnostic impressions were generalized anxiety disorder 
and dysthymic disorder.  The examiner opined that the veteran 
suffered from emotional difficulties which appeared secondary 
to his service-connected headaches.  

The opinions of the veteran's private physicians who relate 
his psychiatric disability to service or to the service 
connected headaches do not include the rationale behind those 
opinions; furthermore, the veteran has not been afforded a VA 
examination addressing the issue of secondary service-
connection for his psychiatric disorder.  Given these 
circumstances, another VA examination is indicated.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Any recent treatment 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:


1.  The RO should give the veteran an 
opportunity to submit additional 
statements from his private physicians 
which explain the rationale for the 
opinions that the veteran's psychiatric 
disorder is related to service or to the 
veteran's service-connected headaches.

2.  The RO should then arrange for the 
veteran to undergo a special examination 
by a psychiatrist to ascertain the 
diagnoses and etiology of his psychiatric 
disorders, including whether they are 
related to his service-connected 
headaches.  The claims file must be made 
available to and reviewed by the 
examiner.  Based on examination findings, 
a review of historical records, and 
medical principles, the examiner should 
give a medical opinion, with full 
rationale, as to whether any of the 
veteran's diagnosed psychiatric 
conditions are etiologically related to 
his service-connected headaches.  If it 
is determined that no causal relationship 
exists, the examiner should comment on 
the medical opinions by the veteran's 
private physicians.  

3.  Following the completion of the 
foregoing, the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond.  Then, 
the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


